EXHIBIT 10.24

 

DIGIRAD CORPORATION 2004 STOCK INCENTIVE PLAN

 

2004 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NOTICE OF NON-QUALIFIED STOCK OPTION AWARD

 

 

Grantee’s Name and Address:

 

 

 

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Digirad Corporation 2004 Stock Incentive Plan (the “Plan”),
and the Digirad Corporation 2004 Non-Employee Director Option Program (the
“Program”), as amended from time to time, and the Non-Qualified Stock Option
Award Agreement (the “Option Agreement”) attached hereto, as follows.  Unless
otherwise defined herein, the terms defined in the Plan and the Program shall
have the same defined meanings in this Notice.

 

Award Number

 

 

 

Date of Award

 

 

 

Exercise Price per Share

$

 

 

Total Number of Shares subject
to the Option

[10,000 – Initial Grant]

 

[5,000 – Subsequent Grant]

 

 

Total Exercise Price

$

 

 

Type of Option:

Non-Qualified Stock Option

 

 

Expiration Date:

 

 

 

Post-Termination Exercise Period:

Three (3) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan, the Program and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

100% of the Shares subject to the Option shall be fully vested and exercisable
on the Date of Award.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.

 

1

--------------------------------------------------------------------------------


 

 

Digirad Corporation,
a Delaware corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).

 

The Grantee acknowledges receipt of a copy of the Plan, the Program and the
Option Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof.  The Grantee has reviewed this Notice, the
Plan, the Program and the Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of this Notice, the Plan, the Program and the
Option Agreement.  The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan, the Program
and the Option Agreement shall be resolved by the Administrator in accordance
with Section 13 of the Option Agreement.  The Grantee further agrees to the
venue selection and waiver of a jury trial in accordance with Section 14 of the
Option Agreement.  The Grantee further agrees to notify the Company upon any
change in the residence address indicated in this Notice.

 

Dated:

 

 

Signed:

 

 

 

 

Grantee

 

 

2

--------------------------------------------------------------------------------


 

Award Number:                         

 

 

DIGIRAD CORPORATION 2004 STOCK INCENTIVE PLAN

 

2004 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 


1.                                       GRANT OF OPTION.  DIGIRAD CORPORATION,
A DELAWARE CORPORATION (THE “COMPANY”), HEREBY GRANTS TO THE GRANTEE (THE
“GRANTEE”) NAMED IN THE NOTICE OF NON-QUALIFIED STOCK OPTION AWARD (THE
“NOTICE”), AN OPTION (THE “OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO THE OPTION (THE “SHARES”) SET FORTH IN THE NOTICE, AT
THE EXERCISE PRICE PER SHARE SET FORTH IN THE NOTICE (THE “EXERCISE PRICE”)
SUBJECT TO THE TERMS AND PROVISIONS OF THE NOTICE, THIS NON-QUALIFIED STOCK
OPTION AWARD AGREEMENT (THE “OPTION AGREEMENT”), THE COMPANY’S 2004 STOCK
INCENTIVE PLAN (THE “PLAN”), AND THE COMPANY’S 2004 NON-EMPLOYEE DIRECTOR OPTION
PROGRAM (THE “PROGRAM”), AS AMENDED FROM TIME TO TIME, WHICH ARE INCORPORATED
HEREIN BY REFERENCE.  UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE
PLAN AND THE PROGRAM SHALL HAVE THE SAME DEFINED MEANINGS IN THIS OPTION
AGREEMENT.


 

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

 


2.                                       EXERCISE OF OPTION.


 


(A)                                  RIGHT TO EXERCISE.  THE OPTION SHALL BE
EXERCISABLE DURING ITS TERM IN ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN
THE NOTICE AND WITH THE APPLICABLE PROVISIONS OF THE PLAN, THE PROGRAM AND THIS
OPTION AGREEMENT.  THE OPTION SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 3.04
OF THE PROGRAM RELATING TO THE EXERCISABILITY OR TERMINATION OF THE OPTION IN
THE EVENT OF A CORPORATE TRANSACTION OR A CHANGE IN CONTROL.  THE GRANTEE SHALL
BE SUBJECT TO REASONABLE LIMITATIONS ON THE NUMBER OF REQUESTED EXERCISES DURING
ANY MONTHLY OR WEEKLY PERIOD AS DETERMINED BY THE ADMINISTRATOR.  IN NO EVENT
SHALL THE COMPANY ISSUE FRACTIONAL SHARES.


 


(B)                                 METHOD OF EXERCISE.  THE OPTION SHALL BE
EXERCISABLE ONLY BY DELIVERY OF AN EXERCISE NOTICE (A FORM OF WHICH IS ATTACHED
AS EXHIBIT A) OR BY SUCH OTHER PROCEDURE AS SPECIFIED FROM TIME TO TIME BY THE
ADMINISTRATOR WHICH SHALL STATE THE ELECTION TO EXERCISE THE OPTION, THE WHOLE
NUMBER OF SHARES IN RESPECT OF WHICH THE OPTION IS BEING EXERCISED, AND SUCH
OTHER PROVISIONS AS MAY BE REQUIRED BY THE ADMINISTRATOR.  THE EXERCISE NOTICE
SHALL BE DELIVERED IN PERSON, BY CERTIFIED MAIL, OR BY SUCH OTHER METHOD
(INCLUDING ELECTRONIC TRANSMISSION) AS DETERMINED FROM TIME TO TIME BY THE
ADMINISTRATOR TO THE COMPANY ACCOMPANIED BY PAYMENT OF THE EXERCISE PRICE.  THE
OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY THE COMPANY OF SUCH
NOTICE ACCOMPANIED BY THE EXERCISE PRICE, WHICH, TO THE EXTENT SELECTED, SHALL
BE DEEMED TO BE SATISFIED BY USE OF THE BROKER-DEALER SALE AND REMITTANCE
PROCEDURE TO PAY THE EXERCISE PRICE PROVIDED IN SECTION 4(D), BELOW.


 


(C)                                  TAXES.  NO SHARES WILL BE DELIVERED TO THE
GRANTEE OR OTHER PERSON PURSUANT TO THE EXERCISE OF THE OPTION UNTIL THE GRANTEE
OR OTHER PERSON HAS MADE ARRANGEMENTS

 

1

--------------------------------------------------------------------------------


 


ACCEPTABLE TO THE ADMINISTRATOR FOR THE SATISFACTION OF APPLICABLE INCOME TAX
AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS, INCLUDING, WITHOUT LIMITATION,
OBLIGATIONS INCIDENT TO THE RECEIPT OF SHARES.  UPON EXERCISE OF THE OPTION, THE
COMPANY OR THE GRANTEE’S EMPLOYER MAY OFFSET OR WITHHOLD (FROM ANY AMOUNT OWED
BY THE COMPANY OR THE GRANTEE’S EMPLOYER TO THE GRANTEE) OR COLLECT FROM THE
GRANTEE OR OTHER PERSON AN AMOUNT SUFFICIENT TO SATISFY SUCH TAX WITHHOLDING
OBLIGATIONS.


 


3.                                       RESTRICTIONS ON EXERCISE.  THE OPTION
MAY NOT BE EXERCISED IF THE ISSUANCE OF THE SHARES SUBJECT TO THE OPTION UPON
SUCH EXERCISE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAWS.  IF THE
EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET FORTH IN
SECTION 5, 6, AND 7 OF THIS OPTION AGREEMENT IS PREVENTED BY THE PROVISIONS OF
THIS SECTION 3, THE OPTION SHALL REMAIN EXERCISABLE UNTIL ONE (1) MONTH AFTER
THE DATE THE GRANTEE IS NOTIFIED BY THE COMPANY THAT THE OPTION IS EXERCISABLE,
BUT IN ANY EVENT NO LATER THAN THE EXPIRATION DATE SET FORTH IN THE NOTICE.


 


4.                                       METHOD OF PAYMENT.  PAYMENT OF THE
EXERCISE PRICE SHALL BE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF, AT
THE ELECTION OF THE GRANTEE; PROVIDED, HOWEVER, THAT SUCH EXERCISE METHOD DOES
NOT THEN VIOLATE ANY APPLICABLE LAW AND, PROVIDED FURTHER, THAT THE PORTION OF
THE EXERCISE PRICE EQUAL TO THE PAR VALUE OF THE SHARES MUST BE PAID IN CASH OR
OTHER LEGAL CONSIDERATION PERMITTED BY THE DELAWARE GENERAL CORPORATION LAW:


 


(A)                                  CASH;


 


(B)                                 CHECK;


 


(C)                                  SURRENDER OF SHARES OR DELIVERY OF A
PROPERLY EXECUTED FORM OF ATTESTATION OF OWNERSHIP OF SHARES AS THE
ADMINISTRATOR MAY REQUIRE WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF
SURRENDER OR ATTESTATION EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH THE OPTION IS BEING EXERCISED, PROVIDED, HOWEVER, THAT SHARES ACQUIRED
UNDER THE PLAN OR ANY OTHER EQUITY COMPENSATION PLAN OR AGREEMENT OF THE COMPANY
MUST HAVE BEEN HELD BY THE GRANTEE FOR A PERIOD OF MORE THAN SIX (6) MONTHS (AND
NOT USED FOR ANOTHER AWARD EXERCISE BY ATTESTATION DURING SUCH PERIOD); OR


 


(D)                                 PAYMENT THROUGH A BROKER-DEALER SALE AND
REMITTANCE PROCEDURE PURSUANT TO WHICH THE GRANTEE (I) SHALL PROVIDE WRITTEN
INSTRUCTIONS TO A COMPANY-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE
OF SOME OR ALL OF THE PURCHASED SHARES AND REMIT TO THE COMPANY SUFFICIENT FUNDS
TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES AND (II)
SHALL PROVIDE WRITTEN DIRECTIVES TO THE COMPANY TO DELIVER THE CERTIFICATES FOR
THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE
SALE TRANSACTION.


 


5.                                       TERMINATION OR CHANGE OF CONTINUOUS
SERVICE.  IN THE EVENT THE GRANTEE’S CONTINUOUS SERVICE TERMINATES, THE GRANTEE
MAY, BUT ONLY DURING THE POST-TERMINATION EXERCISE PERIOD, EXERCISE THE PORTION
OF THE OPTION THAT WAS VESTED AT THE DATE OF SUCH TERMINATION (THE “TERMINATION
DATE”).  THE POST-TERMINATION EXERCISE PERIOD SHALL COMMENCE ON THE TERMINATION
DATE.  IN NO EVENT, HOWEVER, SHALL THE OPTION BE EXERCISED LATER THAN THE
EXPIRATION DATE SET FORTH IN THE NOTICE.  IN THE EVENT OF THE GRANTEE’S CHANGE
IN STATUS FROM EMPLOYEE, DIRECTOR OR CONSULTANT TO ANY OTHER STATUS OF EMPLOYEE,
DIRECTOR OR CONSULTANT, THE OPTION SHALL

 

2

--------------------------------------------------------------------------------


 


REMAIN IN EFFECT.  EXCEPT AS PROVIDED IN SECTIONS 6 AND 7 BELOW, TO THE EXTENT
THAT THE OPTION WAS UNVESTED ON THE TERMINATION DATE, OR IF THE GRANTEE DOES NOT
EXERCISE THE VESTED PORTION OF THE OPTION WITHIN THE POST-TERMINATION EXERCISE
PERIOD, THE OPTION SHALL TERMINATE.


 


6.                                       DISABILITY OF GRANTEE.  IN THE EVENT
THE GRANTEE’S CONTINUOUS SERVICE TERMINATES AS A RESULT OF HIS OR HER
DISABILITY, THE GRANTEE MAY, BUT ONLY WITHIN TWELVE (12) MONTHS COMMENCING ON
THE TERMINATION DATE (AND IN NO EVENT LATER THAN THE EXPIRATION DATE), EXERCISE
THE PORTION OF THE OPTION THAT WAS VESTED ON THE TERMINATION DATE.  TO THE
EXTENT THAT THE OPTION WAS UNVESTED ON THE TERMINATION DATE, OR IF THE GRANTEE
DOES NOT EXERCISE THE VESTED PORTION OF THE OPTION WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE.


 


7.                                       DEATH OF GRANTEE.  IN THE EVENT OF THE
TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DEATH,
OR IN THE EVENT OF THE GRANTEE’S DEATH DURING THE POST-TERMINATION EXERCISE
PERIOD OR DURING THE TWELVE (12) MONTH PERIOD FOLLOWING THE GRANTEE’S
TERMINATION OF CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DISABILITY, THE
PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION PURSUANT TO SECTION 8 MAY
EXERCISE THE PORTION OF THE OPTION THAT WAS VESTED AT THE DATE OF TERMINATION
WITHIN TWELVE (12) MONTHS COMMENCING ON THE DATE OF DEATH (BUT IN NO EVENT LATER
THAN THE EXPIRATION DATE).  TO THE EXTENT THAT THE OPTION WAS UNVESTED ON THE
DATE OF DEATH, OR IF THE VESTED PORTION OF THE OPTION IS NOT EXERCISED WITHIN
THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.


 


8.                                       TRANSFERABILITY OF OPTION.  THE OPTION
MAY NOT BE TRANSFERRED IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, PROVIDED, HOWEVER, THAT THE OPTION MAY BE TRANSFERRED
DURING THE LIFETIME OF THE GRANTEE TO THE EXTENT AND IN THE MANNER AUTHORIZED BY
THE ADMINISTRATOR.  NOTWITHSTANDING THE FOREGOING, THE GRANTEE MAY DESIGNATE ONE
OR MORE BENEFICIARIES OF THE GRANTEE’S OPTION IN THE EVENT OF THE GRANTEE’S
DEATH ON A BENEFICIARY DESIGNATION FORM PROVIDED BY THE ADMINISTRATOR. 
FOLLOWING THE DEATH OF THE GRANTEE, THE OPTION, TO THE EXTENT PROVIDED IN
SECTION 7, MAY BE EXERCISED (A) BY THE PERSON OR PERSONS DESIGNATED UNDER THE
DECEASED GRANTEE’S BENEFICIARY DESIGNATION OR (B) IN THE ABSENCE OF AN
EFFECTIVELY DESIGNATED BENEFICIARY, BY THE GRANTEE’S LEGAL REPRESENTATIVE OR BY
ANY PERSON EMPOWERED TO DO SO UNDER THE DECEASED GRANTEE’S WILL OR UNDER THE
THEN APPLICABLE LAWS OF DESCENT AND DISTRIBUTION.  THE TERMS OF THE OPTION SHALL
BE BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND TRANSFEREES
OF THE GRANTEE.


 


9.                                       TERM OF OPTION.  THE OPTION MUST BE
EXERCISED NO LATER THAN THE EXPIRATION DATE SET FORTH IN THE NOTICE OR SUCH
EARLIER DATE AS OTHERWISE PROVIDED HEREIN.  AFTER THE EXPIRATION DATE OR SUCH
EARLIER DATE, THE OPTION SHALL BE OF NO FURTHER FORCE OR EFFECT AND MAY NOT BE
EXERCISED.


 


10.                                 TAX CONSEQUENCES.  SET FORTH BELOW IS A
BRIEF SUMMARY AS OF THE DATE OF THIS OPTION AGREEMENT OF SOME OF THE FEDERAL TAX
CONSEQUENCES OF EXERCISE OF THE OPTION AND DISPOSITION OF THE SHARES.  THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.  THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE
OPTION OR DISPOSING OF THE SHARES.

 

3

--------------------------------------------------------------------------------


 


(A)                                  EXERCISE OF NON-QUALIFIED STOCK OPTION.  ON
EXERCISE OF A NON-QUALIFIED STOCK OPTION, THE GRANTEE WILL BE TREATED AS HAVING
RECEIVED COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME TAX RATES) EQUAL TO THE
EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF EXERCISE
OVER THE EXERCISE PRICE.  IF THE GRANTEE IS AN EMPLOYEE OR A FORMER EMPLOYEE,
THE COMPANY WILL BE REQUIRED TO WITHHOLD FROM THE GRANTEE’S COMPENSATION OR
COLLECT FROM THE GRANTEE AND PAY TO THE APPLICABLE TAXING AUTHORITIES AN AMOUNT
IN CASH EQUAL TO A PERCENTAGE OF THIS COMPENSATION INCOME AT THE TIME OF
EXERCISE, AND MAY REFUSE TO HONOR THE EXERCISE AND REFUSE TO DELIVER SHARES IF
SUCH WITHHOLDING AMOUNTS ARE NOT DELIVERED AT THE TIME OF EXERCISE.


 


(B)                                 DISPOSITION OF SHARES.  IN THE CASE OF A
NON-QUALIFIED STOCK OPTION, IF SHARES ARE HELD FOR MORE THAN ONE YEAR, ANY GAIN
REALIZED ON DISPOSITION OF THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN
FOR FEDERAL INCOME TAX PURPOSES.


 


11.                                 ENTIRE AGREEMENT: GOVERNING LAW.  THE
NOTICE, THE PLAN, THE PROGRAM AND THIS OPTION AGREEMENT CONSTITUTE THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE
GRANTEE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED
ADVERSELY TO THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE
COMPANY AND THE GRANTEE.  NOTHING IN THE NOTICE, THE PLAN, THE PROGRAM AND THIS
OPTION AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED THEREIN) IS INTENDED TO CONFER
ANY RIGHTS OR REMEDIES ON ANY PERSONS OTHER THAN THE PARTIES.  THE NOTICE, THE
PLAN, THE PROGRAM AND THIS OPTION AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE
RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY PROVISION OF THE NOTICE, THE PLAN,
THE PROGRAM OR THIS OPTION AGREEMENT BE DETERMINED TO BE ILLEGAL OR
UNENFORCEABLE, SUCH PROVISION SHALL BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY
LAW AND THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL
REMAIN ENFORCEABLE.


 


12.                                 CONSTRUCTION.  THE CAPTIONS USED IN THE
NOTICE AND THIS OPTION AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE
DEEMED A PART OF THE OPTION FOR CONSTRUCTION OR INTERPRETATION.  EXCEPT WHEN
OTHERWISE INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND
THE PLURAL SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO
BE EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 


13.                                 ADMINISTRATION AND INTERPRETATION.  ANY
QUESTION OR DISPUTE REGARDING THE ADMINISTRATION OR INTERPRETATION OF THE
NOTICE, THE PLAN, THE PROGRAM OR THIS OPTION AGREEMENT SHALL BE SUBMITTED BY THE
GRANTEE OR BY THE COMPANY TO THE ADMINISTRATOR.  THE RESOLUTION OF SUCH QUESTION
OR DISPUTE BY THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


14.                                 VENUE AND WAIVER OF JURY TRIAL.  THE
COMPANY, THE GRANTEE, AND THE GRANTEE’S ASSIGNEES PURSUANT TO SECTION 8 (THE
“PARTIES”) AGREE THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING
TO THE NOTICE, THE PLAN, THE PROGRAM OR THIS OPTION AGREEMENT SHALL BE BROUGHT
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA (OR
SHOULD SUCH COURT LACK JURISDICTION TO HEAR SUCH ACTION, SUIT OR PROCEEDING, IN
A CALIFORNIA STATE COURT IN THE COUNTY OF SAN DIEGO) AND THAT THE PARTIES SHALL
SUBMIT TO THE JURISDICTION OF SUCH COURT.  THE PARTIES

 

4

--------------------------------------------------------------------------------


 


IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THE
PARTY MAY HAVE TO THE LAYING OF VENUE FOR ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH COURT.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.  IF ANY ONE OR
MORE PROVISIONS OF THIS SECTION 14 SHALL FOR ANY REASON BE HELD INVALID OR
UNENFORCEABLE, IT IS THE SPECIFIC INTENT OF THE PARTIES THAT SUCH PROVISIONS
SHALL BE MODIFIED TO THE MINIMUM EXTENT NECESSARY TO MAKE IT OR ITS APPLICATION
VALID AND ENFORCEABLE.


 


15.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY, UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED
EXPRESS MAIL COURIER SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL (IF THE PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND
FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN IN THESE
INSTRUMENTS, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PART.


 

END OF AGREEMENT

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIGIRAD CORPORATION 2004 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

 

Digirad Corporation
13950 Stowe Drive
Poway, California 92064-8803

Attention: Secretary

 


1.                                       EXERCISE OF OPTION.  EFFECTIVE AS OF
TODAY,                             ,       THE UNDERSIGNED (THE “GRANTEE”)
HEREBY ELECTS TO EXERCISE THE GRANTEE’S OPTION TO PURCHASE                     
SHARES OF THE COMMON STOCK (THE “SHARES”) OF DIGIRAD CORPORATION (THE “COMPANY”)
UNDER AND PURSUANT TO THE COMPANY’S 2004 STOCK INCENTIVE PLAN, THE COMPANY’S
2004 NON-EMPLOYEE DIRECTOR OPTION PROGRAM (THE “PROGRAM”), AS AMENDED FROM TIME
TO TIME, AND THE NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (THE “OPTION
AGREEMENT”) AND NOTICE OF NON-QUALIFIED STOCK OPTION AWARD (THE “NOTICE”) DATED
                          ,               .  UNLESS OTHERWISE DEFINED HEREIN,
THE TERMS DEFINED IN THE PLAN AND THE PROGRAM SHALL HAVE THE SAME DEFINED
MEANINGS IN THIS EXERCISE NOTICE.


 


2.                                       REPRESENTATIONS OF THE GRANTEE.  THE
GRANTEE ACKNOWLEDGES THAT THE GRANTEE HAS RECEIVED, READ AND UNDERSTOOD THE
NOTICE, THE PLAN, THE PROGRAM AND THE OPTION AGREEMENT AND AGREES TO ABIDE BY
AND BE BOUND BY THEIR TERMS AND CONDITIONS.


 


3.                                       RIGHTS AS STOCKHOLDER.  UNTIL THE STOCK
CERTIFICATE EVIDENCING SUCH SHARES IS ISSUED (AS EVIDENCED BY THE APPROPRIATE
ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE
COMPANY), NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A
STOCKHOLDER SHALL EXIST WITH RESPECT TO THE SHARES, NOTWITHSTANDING THE EXERCISE
OF THE OPTION.  THE COMPANY SHALL ISSUE (OR CAUSE TO BE ISSUED) SUCH STOCK
CERTIFICATE PROMPTLY AFTER THE OPTION IS EXERCISED.  NO ADJUSTMENT WILL BE MADE
FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE
STOCK CERTIFICATE IS ISSUED, EXCEPT AS PROVIDED IN SECTION 11 OF THE PLAN.


 


4.                                       DELIVERY OF PAYMENT.  THE GRANTEE
HEREWITH DELIVERS TO THE COMPANY THE FULL EXERCISE PRICE FOR THE SHARES, WHICH,
TO THE EXTENT SELECTED, SHALL BE DEEMED TO BE SATISFIED BY USE OF THE
BROKER-DEALER SALE AND REMITTANCE PROCEDURE TO PAY THE EXERCISE PRICE PROVIDED
IN SECTION 4(D) OF THE OPTION AGREEMENT.


 


5.                                       TAX CONSULTATION.  THE GRANTEE
UNDERSTANDS THAT THE GRANTEE MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF
THE GRANTEE’S PURCHASE OR DISPOSITION OF THE SHARES.  THE GRANTEE REPRESENTS
THAT THE GRANTEE HAS CONSULTED WITH ANY TAX CONSULTANTS THE GRANTEE DEEMS
ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT
THE GRANTEE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE


 


6.                                       TAXES.  THE GRANTEE AGREES TO SATISFY
ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING
OBLIGATIONS AND HEREWITH DELIVERS TO THE COMPANY THE FULL AMOUNT OF SUCH
OBLIGATIONS OR HAS MADE ARRANGEMENTS ACCEPTABLE TO THE COMPANY TO SATISFY SUCH
OBLIGATIONS.


 


1

--------------------------------------------------------------------------------



 


7.                                       SUCCESSORS AND ASSIGNS.  THE COMPANY
MAY ASSIGN ANY OF ITS RIGHTS UNDER THIS EXERCISE NOTICE TO SINGLE OR MULTIPLE
ASSIGNEES, AND THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND
ASSIGNS OF THE COMPANY.  THIS EXERCISE NOTICE SHALL BE BINDING UPON THE GRANTEE
AND HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


 


8.                                       CONSTRUCTION.  THE CAPTIONS USED IN
THIS EXERCISE NOTICE ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A PART
OF THIS AGREEMENT FOR CONSTRUCTION OR INTERPRETATION.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND THE PLURAL
SHALL INCLUDE THE SINGULAR.  USE OF THE TERM “OR” IS NOT INTENDED TO BE
EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 


9.                                       ADMINISTRATION AND INTERPRETATION.  THE
GRANTEE HEREBY AGREES THAT ANY QUESTION OR DISPUTE REGARDING THE ADMINISTRATION
OR INTERPRETATION OF THIS EXERCISE NOTICE SHALL BE SUBMITTED BY THE GRANTEE OR
BY THE COMPANY TO THE ADMINISTRATOR.  THE RESOLUTION OF SUCH QUESTION OR DISPUTE
BY THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


10.                                 GOVERNING LAW; SEVERABILITY.  THIS EXERCISE
NOTICE IS TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE RIGHTS AND DUTIES OF THE
PARTIES.  SHOULD ANY PROVISION OF THIS EXERCISE NOTICE BE DETERMINED BY A COURT
OF LAW TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE ENFORCED TO THE
FULLEST EXTENT ALLOWED BY LAW AND THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN
EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


 


11.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY, UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED
EXPRESS MAIL COURIER SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL (IF THE PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND
FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN BELOW BENEATH
ITS SIGNATURE, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PARTY.


 


12.                                 FURTHER INSTRUMENTS.  THE PARTIES AGREE TO
EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY BE
REASONABLY NECESSARY TO CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT.


 


13.                                 ENTIRE AGREEMENT.  THE NOTICE, THE PLAN, THE
PROGRAM, AND THE OPTION AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, AND
TOGETHER WITH THIS EXERCISE NOTICE CONSTITUTE THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR
ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO
THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND
THE GRANTEE.  NOTHING IN THE NOTICE, THE PLAN, THE PROGRAM, THE OPTION AGREEMENT
AND THIS EXERCISE NOTICE (EXCEPT AS EXPRESSLY PROVIDED THEREIN) IS INTENDED TO
CONFER ANY RIGHTS OR REMEDIES ON ANY PERSONS OTHER THAN THE PARTIES. 

 

2

--------------------------------------------------------------------------------


 

Submitted by:

Accepted by:

 

 

GRANTEE:

DIGIRAD CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

(Signature)

 

 

 

 

 

Address:

Address:

 

 

 

 

13950 Stowe Drive

 

 

Poway, California 92064-8803

 

3

--------------------------------------------------------------------------------